DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortese (WO 2007/063390).
	Regarding claim 1, Cortese teaches a sensor housing 1 comprising a longitudinal axis 6, a clamping area surrounding the longitudinal axis, and a recess (formed by groove 12) in the clamping area, the recess running in circumferential direction, characterized in that wherein the recess is formed between a part of the housing 3 and a locking element 5 fixed to the housing.
	Regarding claims 2-6 and 15-17, Cortese further teaches wherein the housing comprises an extension 3 having a cross section area smaller than a cross section area of the clamping area, wherein the locking element is fixed to the extension (see figure 2 below); wherein the extension is arranged coaxially to the longitudinal axis (see figure 2); wherein the locking element 5 at least partly surrounds the extension 3; wherein the extension 3 is of cylindrical form (see figure 1); wherein the extension 3 extends perpendicularly from a face of the housing (see figure 2).

    PNG
    media_image1.png
    783
    554
    media_image1.png
    Greyscale

Regarding claims 7-9 and 18-20, Cortese further teaches wherein a groove 12 is formed in the extension 3 and the locking element 5 is in form of a clip element (see figure 3) which is snapped into the groove 12; wherein the clip element is E-shaped (see figure 3, similar to figure 2 of the instant invention); wherein the locking element 5 is in form of a locking washer which is mounted on the extension (see figure 3).
Regarding claims 10-14, Cortese further teaches wherein a working section 8 of the sensor housing extends from the extension 3; wherein the working section 8 has a cross section smaller than that of the extension 3 (see figure 2); wherein the working section 8 comprises a threaded portion (see figure 2); wherein the extension is of cylindrical form (see figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855